                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  HOT SPRINGS DIVISION

 CHRISTOPHER RAY BEMAN                                                              PLAINTIFF


 v.                                  Civil No. 6:18-cv-6057


 DEPUTY SHERIFF J. BRINKLEY and
 JOUSH LINGO                                                                    DEFENDANTS

                                            ORDER

       Before the Court is the Report and Recommendation filed April 30, 2019, by the Honorable

Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas. (ECF No.

42). On April 23, 2019, Plaintiff Christopher Ray Beman filed a motion to voluntarily dismiss this

case. (ECF No. 41). Judge Bryant recommends that the Court grant that motion and dismiss this

case without prejudice.

       No party has not filed objections to the Report and Recommendation, and the time to object

has passed.    See 28 U.S.C. § 636(b)(1).        Therefore, the Court adopts the Report and

Recommendation (ECF No. 42) in toto. Plaintiff’s motion to dismiss (ECF No. 41) is hereby

GRANTED.         Accordingly, Plaintiff’s complaint is hereby DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 21st day of May, 2019.

                                                            /s/ Susan O. Hickey
                                                            Susan O. Hickey
                                                            Chief United States District Judge
